IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41570
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

STEVEN CRAIG HALLSTEAD, also known as
Craig Hallsted,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:98-CR-41-1
                       - - - - - - - - - -

                            July 6, 1999

Before JOLLY, SMITH, and PARKER, Circuit Judges.

PER CURIAM:*

     Steven Craig Hallstead pleaded guilty to conspiracy to

commit a theft of trade secrets of Intel Corporation.    He

challenges the district court’s increase of his offense level by

Intel’s research and development costs to produce the product

which Hallstead sought to sell to Intel’s competitor before the

product was to be put on the open market.    Hallstead contends

that the fair market value of the product (the price Intel

intended to sell the product when sold to its customers several

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41570
                                -2-

months after Hallstead attempted to sell it) was ascertainable

and that the district court clearly erred by not using the fair

market value when calculating Hallstead’s sentence.    He also

argues that the evidence did not sufficiently support the

district court’s valuation of the research and development costs

for the product and that the amount determined by the district

court was clearly erroneous.

     The district court’s calculation of the amount of the loss

involved in the offense is a factual finding, and we review it

for clear error.   United States v. Wimbish, 980 F.2d 312, 313

(5th Cir. 1992).   Our review of the record reveals that there was

no market for the product Hallstead sought to sell at the time of

the offense, and the district court did not err, clearly or

otherwise, in not using a fair market value to calculate the loss

involved in the offense.   See U.S.S.G. § 2B1.1, comment. (n.2).

The record further reveals that there was sufficient evidence

supporting, and the district court did not clearly err with

respect to, the amount determined as Intel’s research and

development costs for the product involved in Hallstead’s

offense.

     The judgment of the district court is AFFIRMED.

     The Government’s motion to limit disclosure of confidential

information of Intel in any published opinion is GRANTED.